Citation Nr: 0837743	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  96-47 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, 
to include hypothyroidism, status post-partial thyroidectomy 
and status post-Hashimoto's thyroiditis, as due to exposure 
to ionizing radiation.  

2.  Entitlement to service connection for asbestosis, to 
include the issue of whether a timely substantive appeal was 
filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1945 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1996 and June 1998 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Newark, New Jersey.  The veteran 
testified before a Decision Review Officer (DRO) in December 
2000 and the undersigned Veterans Law Judge in September 
2003; transcripts of these hearings are associated with the 
claims folder.

In October 2008, the veteran submitted written correspondence 
in which he indicates disagreement with VA's findings 
regarding his claim for service connection for asbestosis.  
As discussed in more detail below, the veteran was previously 
denied service connection for asbestosis in June 1998; he 
failed to perfect an appeal as to this issue.  In August 
2002, the RO considered whether to reopen the veteran's 
previously denied claim.  In light of this procedural 
history, the Board is of the opinion that the veteran's 
October 2008 statement can best be interpreted as a request 
to reopen his claim for service connection for asbestosis  As 
this issue is not on appeal before the Board, the proper 
course of action is to REFER it to the RO for development and 
consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The veteran served in the area of Nagasaki during the 
American occupation of Japan for the period from September 
26, 1945, to June 21, 1946.  

2.  The competent evidence fails to demonstrate that a 
thyroid disorder, to include hypothyroidism, status post-
partial thyroidectomy and status post-Hashimoto's 
thyroiditis, manifested during service; it also does not 
indicate that such disability is otherwise related to 
service, to include as due to exposure to ionizing radiation.

3.  Following the issuance of a February 1999 statement of 
the case, the veteran did not file an adequate substantive 
appeal as to the issue of entitlement to service connection 
for asbestosis within one year of the June 1998 notice letter 
of the June 1998 rating decision on appeal, or within 60 days 
of the February 1999 statement of the case.


CONCLUSIONS OF LAW

1.  A thyroid disorder, to include hypothyroidism, status 
post-partial thyroidectomy and status post-Hashimoto's 
thyroiditis was not incurred in or aggravated by active 
military service, nor is it due to exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).

2.  The veteran did not perfect an appeal with respect to the 
issue of entitlement to service connection for asbestosis.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
19.30, 20.101, 20.200, 20.202, 20.302, 20.303 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

Initially, the Board observes that it is dismissing the 
veteran's claim for service connection for asbestosis as it 
does not have jurisdiction over this issue.  As such, no 
discussion is necessary as to whether there has been 
compliance with the VCAA. 

Turning to the veteran's ionizing radiation claim, the Board 
notes that in Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board 
observes that the veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim decided herein.  A May 2004 letter expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, 18 Vet App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in May 2004 and March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, the May 2004 letter advised 
the veteran what information and evidence was needed to 
substantiate the claim decided herein.  It also requested 
that he provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  During the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The March 2006 letter 
provided this notice to the veteran.  
 
The Board notes that both letters were sent to the veteran 
after the initial adjudication of this claim in February 
1996.  However, to the extent that the notice was not given 
prior to the initial adjudication of the claim in accordance 
with Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided to the veteran 
in these letters fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and May 2007 
and July 2008 supplemental statements of the case were 
provided to the veteran.  See Pelegrini II, supra; Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In addition to the above notice letter, the veteran was asked 
to complete radiation risk worksheets provided by the RO and 
the Defense Threat Reduction Agency (DTRA) in February 1993 
and March 2006 to aid in evaluating his claim.  He was also 
provided a copy of the October 2006 DTRA dose estimate as 
directed by the Board's April 2004 Remand.  The Board 
observes that the veteran was never provided specific notice 
in a letter as to the laws and regulations pertaining to 
claims based on ionizing radiation exposure.  Nevertheless, 
the Board finds that a remand is unnecessary as it is 
satisfied that the veteran had actual knowledge of such 
information.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) (once an error is identified as to any of the four 
notice elements the burden shifts to VA to demonstrate that 
the error was not prejudicial to the appellant).  In this 
regard, the May 2007 supplemental statement of the case 
contained the applicable regulations that described the 
procedures under 38 C.F.R. § 3.311 for evaluation of ionizing 
radiation claims.  

The Board acknowledges that the May 2007 supplemental 
statement of the case cannot, by itself, serve as notice.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
However, if it can be shown that the veteran read this 
document, it can be shown that he has actual knowledge of its 
contents and is therefore not prejudiced by the Board 
continuing with its decision.  Therefore, remanding for 
additional notice would only unnecessarily delay the appeal 
with no obvious benefit to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
In the present case, the veteran demonstrated actual 
knowledge of the relevant regulations and the procedures 
under 38 C.F.R. § 3.311 through his July 2007 response to the 
May 2007 supplemental statement of the case.  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claim and 
providing a medical opinion when necessary.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  In this regard, the 
veteran's service treatment records are of record as well as 
all relevant VA and non-VA treatment records identified by 
the veteran.  The veteran has not identified any additional 
relevant, outstanding records that pertain to his thyroid 
disorder that need to be obtained before deciding his claim.  

The veteran was afforded a VA examination in January 2007 
regarding the issue of service connection for a thyroid 
disorder.  Additionally, development proscribed by 38 C.F.R. 
§ 3.311 has been completed.  As discussed in more detail 
below, the procedures laid out in 38 C.F.R. § 3.311 were 
utilized to obtain ionizing radiation dose estimates and a 
medical opinion regarding the likelihood of a relationship 
between the veteran's in-service exposure to ionizing 
radiation and his current thyroid disorder.  The Board is 
therefore convinced that all required development has been 
accomplished and the provisions of 38 C.F.R. § 3.311 have 
been met in this case.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Thyroid Disorder

As noted above, the veteran has asserted service connection 
for a thyroid disorder as due to exposure to ionizing 
radiation.  Service connection for conditions claimed to be 
due to exposure to ionizing radiation in service can be 
established in any of three different ways.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are diseases that are 
presumptively service connected in radiation-exposed veterans 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  Third, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2007).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2), consist of twenty-one 
types of cancer, including thyroid cancer, leukemia (other 
than chronic lymphocytic leukemia), multiple myeloma, and 
lymphomas (except Hodgkin's disease).  38 U.S.C.A. § 
1112(c)(2) (West 2002 & Supp. 2007); 38 C.F.R. § 3.309(d) 
(2007).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. § 
3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: cancer, including all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, multiple myeloma, 
and lymphomas other than Hodgkin's disease; parathyroid 
adenoma; tumors of the brain and central nervous system, non-
malignant thyroid nodular disease, and posterior subcapsular 
cataracts.  38 C.F.R. § 3.311(b)(2).  Additionally, if a 
claim is based on a disease other than one of those listed in 
paragraph (b)(2), VA shall nevertheless consider the claim 
under the provisions of 38 C.F.R. § 3.311 provided that the 
veteran has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  Polycythemia vera will be 
considered a radiogenic disease under the provisions of 
paragraph (b)(4).  38 C.F.R. § 3.311(b)(3).  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2007).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2007).

Following receipt of a dose assessment, the Under Secretary 
for Benefits shall consider the claim with reference to the 
following factors: (1) the probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease, 
taking into account any known limitations in the dosimetry 
devices employed in its measurement or the methodologies 
employed in its estimation; (2) the relative sensitivity of 
the involved tissue to induction, by ionizing radiation, of 
the specific pathology; (3) the veteran's gender and 
pertinent family history; (4) the veteran's age at time of 
exposure; (5) the time-lapse between exposure and onset of 
the disease; and (6) the extent to which exposure to 
radiation, or other carcinogens, outside of service may have 
contributed to development of the disease.  38 C.F.R. 
§ 3.311(c) and (e).  In making its determination, an advisory 
opinion may be requested from the Under Secretary for Health.  
38 C.F.R. § 3.311(c)(1).  

Initially, the Board notes that evidence of record 
establishes that the veteran was present in the Nagasaki area 
during the American occupation of Japan for the period from 
September 26, 1945, to June 21, 1946.  See Letter from 
Defense Nuclear Agency (DNA) dated October 27, 1994.  Based 
on the above information, the veteran is considered to be a 
"radiation-exposed veteran."  See 38 C.F.R. 
§ 3.309(3)(ii)(B).  

The veteran asserts that he is entitled to service connection 
for a thyroid disorder, namely, hypothyroidism status post-
partial thyroidectomy and status post-Hashimoto's 
thyroiditis.  Medical and lay evidence of record, including 
personal testimony, reflect that the veteran was initially 
diagnosed with Hashimoto's thyroiditis around 1955, and had 
thyroid surgery for a Hashimoto's nodule shortly thereafter.  
He was then diagnosed with hypothyroidism.  According to the 
veteran, no physician has provided a definitive etiological 
opinion; however, some have indicated that it could be 
related to his in-service exposure to ionizing radiation.  
See DRO Hearing Transcript; BVA Hearing Transcript.  As 
discussed below, the Board finds that the competent evidence 
fails to demonstrate that the veteran's thyroid disorder is 
related to his military service, including exposure to 
ionizing radiation.  As such, his claim must be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

In the present case, the veteran's service treatment records, 
including his August 1946 separation examination report, fail 
to reflect any complaints, diagnosis, or treatment of any 
neck or thyroid during service.  The veteran, however, 
contends that following his stay in Nagasaki he had continued 
complaints of nausea, dizziness, and fatigue, which he 
associates with his current thyroid problems.  In accordance 
with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), 
the Board has considered the veteran's testimony that his 
symptoms of nausea, dizziness, and fatigue have persisted 
since service in Nagasaki.  However, while the veteran is 
competent to provide lay testimony as to the symptoms he 
experienced during and after service, as a layperson, he is 
not competent to state that such symptoms constitute a 
chronic thyroid disorder.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (laypersons are competent to speak to 
symptomatology when the symptoms are readily observable).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson is not competent to provide evidence regarding a 
diagnosis or etiology of a disease or injury).  Throughout 
this appeal, the veteran reported that he was not diagnosed 
with a thyroid disorder until 1955, nearly a decade post-
service.  He has not submitted any competent evidence which 
indicates that he had a chronic thyroid disorder prior to 
such time; thus, 1955 is the earliest competent evidence of 
record of a disability.  In light of the lack of any 
competent evidence of an in-service diagnosis or any relevant 
history between 1946 and 1955, the Board finds that service 
connection is not warranted under 38 C.F.R. § 3.303(a) or 
(b).  

As for statutory presumptions, thyroid cancer is listed as a 
disability subjective to presumptive service connection on a 
radiation basis; however, not Hashimoto's thyroiditis or 
hypothyroidism.  38 U.S.C.A. § 1112(c) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.309(d) (2008).  The competent evidence 
fails to show that the veteran has been diagnosed with 
thyroid cancer.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

As noted above, the veteran has not submitted any medical 
evidence in support of his claim which indicates that his 
hypothyroidism or Hashimoto's thyroiditis is related to in-
service exposure to ionizing radiation.  However, the Board 
observes that non-malignant thyroid nodular disease is listed 
as a "radiogenic disease" under 38 C.F.R. § 3.311(b)(4).  
Hashimoto's thyroiditis is defined as a progressive type of 
autoimmune thyroiditis with lymphocytic infiltration of the 
gland and circulating antithyroid antibodies.  See Dorland's 
Illustrated Medical Dictionary, 534 (30th ed. 2003).  It may 
result in symptomatology such as nontender goiter that is 
smooth or nodular.  See Endocrine and Metabolic Disorders, 
The Merck Manual Online, 
http://www.merck.com/mmpe/sec12/ch152/ch152d.  It is not 
clear from this basic medical information whether Hashimoto's 
thyroiditis, an autoimmune disease, can also be classified as 
a malignant thyroid nodular disease.  However, the Board 
notes that the RO determined that the provisions of 38 C.F.R. 
§ 3.311 applied; thus, the Board will continue its analysis 
under this regulation.  

Dose estimates were obtained from the Defense Threat 
Reduction Agency (DTRA) (previously known as the Defense 
Nuclear Agency) in October 1994 and October 2006.  A more 
recent dose assessment was obtained because a May 2003 report 
from the National Research Council (NRC) found that the 
DTRA's calculations of reconstructed dose estimates could 
have underestimated the level of exposure in some cases.  The 
October 2006 dose assessment provides the highest estimate; 
therefore, only these results will be reported.  The October 
2006 assessment showed that the veteran's total external 
gamma dose equivalent was 1.2 rem.  The assessment also 
provided a dose estimate for the internal committed dose to 
the veteran's thyroid (alpha) of 0.09 rem, and a dose 
assessment for the internal committed dose to the arthritic 
tissue (beta) of 1.8 rem.  

In April 2007, after reviewing the revised radiation dose 
estimates, the VA Chief Public Health and Environmental 
Hazards Officer (a medical doctor, with a Master's degree in 
Public Health) opined that it was unlikely that the veteran's 
hypothyroidism, status post-partial thyroidectomy and status 
post-Hashimoto's thyroiditis, could be attributed to exposure 
to ionizing radiation in service, and that the conclusion was 
based on the DTRA's estimates cited above along with the 
results of peer-reviewed literature.  The reviewing physician 
noted that the Interactive Radioepidemiological Program 
(IREP) of the National Institute for Occupational Safety and 
Health (NIOSH) does not include Hashimoto's thyroiditis as a 
ionizing radiation-related disease.  He also cited the 
results of a study of Japanese atomic bomb survivors that 
failed to find associations between antithyroid antibodies or 
antithyroid antibody-positive hypothyroidism with radiation 
dose.  The study noted that most prior epidemiological 
studies, including a study published in a March 2006 issue of 
the Journal of the American Medical Association (JAMA), also 
failed to support an association with thyroid autoimmunity.  

Finally, the reviewing physician stated that damage to the 
thyroid other than neoplastic transformation (tumors), if 
caused by radiation, would be an example of a deterministic 
effect.  He then indicated that such effects "generally are 
considered to have a threshold," and that the "probability 
of causing harm in most healthy individuals at doses of less 
than 10 rem...is close to zero."  As noted above, the 
veteran's upper bound dose estimates were less than 2 rem.  

In addition to the April 2007 medical opinion requested from 
the Under Secretary for Health, the record contains a January 
2007 VA examination report in which the examiner provides a 
negative etiological opinion based on the fact that 
autoimmune disorders are not caused by radiation exposure.  
Again, other than the veteran's own lay statements, there is 
no evidence of record that contains a positive etiological 
opinion.  The Board regrets to inform the veteran that it 
cannot accept as competent evidence either his own lay 
assertions or his accounts of what physicians may have told 
him about the etiology of his thyroid disease.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) (the appellant's account of 
what health care providers purportedly said, filtered as it 
is through a lay person's sensibilities, is not competent 
medical evidence); 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
to offer medical diagnoses, statements, or opinions).  

With respect to the negative nexus opinions of record, the 
Board finds that great weight is to be afforded to these 
opinions.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to be attached 
medical opinions are within the province of the Board).  In 
looking at the findings of these opinions, the Board notes 
that both are based on a complete claims file review.  The 
April 2007 medical opinion is also based on scientific 
evidence regarding the dose of ionizing radiation dose 
received by the veteran during service as well as peer-
reviewed literature regarding the health effects of ionizing 
radiation.  

Thus, with consideration of the veteran's service treatment 
records, the length of time following service prior to a 
recorded diagnosis of hypothyroidism or Hashimoto's 
thyroiditis, and the probative January 2007 and April 2007 
medical opinions, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for a thyroid disorder, to include hypothyroidism, 
status post-partial thyroidectomy and status post-Hashimoto's 
thyroiditis.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II. Asbestosis

An appeal consists of a timely filed notice of disagreement 
in writing, and after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(West 2002); 38 C.F.R. § 20.200 (2008).  A substantive 
appeal must either indicate that all of the issues presented 
in applicable statement of the cases and supplemental 
statement of the cases are being appealed or must specify the 
particular issues being appealed.  It should also set out 
specific arguments related to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed.  38 C.F.R. § 20.202 (2008).  
The substantive appeal must be filed within 60 days after 
mailing of the statement of the case, or within the remainder 
of the 1 year period from the mailing of notification of the 
determination being appealed.  38 C.F.R. § 20.302 (2008).  
Extensions of time for filing a Substantive Appeal may be 
granted for good cause.  38 C.F.R. § 20.303 (2008).

Questions as to timeliness or adequacy of the substantive 
appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101 (2008).

In the present case, the RO issued a June 1998 denying 
service connection for asbestosis.  The veteran (through his 
representative) submitted a notice of disagreement in October 
1998, and a statement of the case was issued in February 
1999.  A substantive appeal form (VA Form 9) was provided, 
along with instructions for completing the appeal by filing a 
timely substantive appeal.  The 60-day period for filing the 
substantive appeal expired on April 18, 1999, and the on year 
period expired on June 11, 1999, but no substantive appeal 
was received by either date.  A local hearing was scheduled 
to take place on March 29, 1999 (the veteran was notified 
about this in a February 1999 letter), but he failed to 
appear.  Neither the veteran nor his representative filed a 
request for an extension of time to file the substantive 
appeal prior to June 11, 1999.  See 38 C.F.R. § 20.303 
(2008).  Thereafter, in July 1999, the RO received 
correspondence from the veteran in which he mentioned his 
asbestos claim.  

In April 2004, the Board, on its own initiative, determined 
that there was no adequate substantive appeal validly filed 
on the issues of service connection for an anxiety disorder 
and for scoliosis.  In compliance with 38 C.F.R. § 20.101, 
the Board remanded the issue to provide the veteran with an 
opportunity to submit additional evidence and argument in 
support of this threshold issue.  The veteran did not submit 
any additional evidence or argument.  

As discussed above, no correspondence was received within the 
applicable time period that might serve as a substantive 
appeal as to the issue of service connection for asbestosis.  
Rather, the first correspondence received from the veteran 
following the issuance of the February 1999 statement of the 
case was the July 1999 letter.  The Board notes that the 
veteran appears to assert that no VA Form 9 was enclosed with 
his February 1999 statement of the case.  However, the cover 
letter accompanying the statement of the case clearly shows 
that such enclosure was included.  Moreover, there is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their 
official duties."  United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (VA need only mail notice to the last 
address of record for the presumption to attach).  This 
presumption of regularity in the administrative process may 
be rebutted by "clear evidence to the contrary."  Schoolman 
v. West, 12 Vet. App. 307, 310 (1999).

Here, the Board finds the veteran's mere assertion that he 
didn't receive a VA Form 9 is not sufficient to rebut the 
presumption of regularity in the administrative process.  The 
record shows that a VA Form 9 was enclosed with the February 
1999 cover letter and statement of the case.  Furthermore, 
the February 1999 cover letter shows that the veteran's 
accredited representative was also copied on all documents; 
thus, at a minimum, the veteran could have contacted his 
accredited representative to inquire as to filing a timely 
substantive appeal.  

In sum, the Board finds that there is nothing to indicate 
that the veteran filed a valid and timely substantive appeal.  
As such, the Board does not have jurisdiction over this issue 
in accordance with 38 C.F.R. § 20.200.  Therefore, the claim 
of entitlement to service connection for asbestosis must be 
dismissed.


ORDER

Entitlement to service connection for a thyroid disorder, to 
include hypothyroidism, status post-partial thyroidectomy and 
status post-Hashimoto's thyroiditis, as due to exposure to 
ionizing radiation, is denied.  


The veteran did not submit a timely substantive appeal and 
the issue of entitlement to service connection for asbestosis 
is dismissed for lack of jurisdiction.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


